FILED
                               FOR PUBLICATION                               NOV 06 2013

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SALVADOR MONDACA-VEGA,                           No. 03-71369

              Petitioner,                        Agency No. A019-263-384

  v.
                                                 ORDER
ERIC H. HOLDER Jr., Attorney
General,

              Respondent.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.